IN THE
                           TENTH COURT OF APPEALS

                                  No. 10-18-00369-CR

JOSHUA TNEIL GARRETT,
                                                              Appellant
v.

THE STATE OF TEXAS,
                                                              Appellee


                            From the 13th District Court
                              Navarro County, Texas
                              Trial Court No. D36371


                            MEMORANDUM OPINION


       Joshua Tneil Garrett appealed his conviction for assault on a public servant. He

has now filed a motion to dismiss his appeal. The motion is signed by both Garrett and

his attorney.

       Garrett’s motion is granted, and this appeal is dismissed. See TEX. R. APP. P. 42.2(a).



                                           TOM GRAY
                                           Chief Justice
Before Chief Justice Gray,
       Justice Davis, and
       Justice Neill
Appeal dismissed
Opinion delivered and filed May 29, 2019
Do not publish
[CR25]




Garrett v. State                           Page 2